Citation Nr: 1526946	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to an initial compensable rating for service-connected allergic rhinitis prior to May 31, 2014 and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Columbia RO before the undersigned sitting in Washington, D.C.  A transcript (Tr.) of this hearing is in the Veteran's claims folder.

In April 2014, the Board found that new and material evidence had been received and reopened the issues of entitlement to service connection for a low back disorder and a bilateral shoulder disorder.  The case was remanded for further development, and has now been returned to the Board for adjudication.



FINDINGS OF FACT

1.  The weight of the credible and probative evidence of record indicates that the Veteran's low back disorder did not have its onset in service or within the initial post-service year, and is otherwise unrelated to her active service. 

2.  The weight of the credible and probative evidence of record indicates that the Veteran's bilateral hip disorder did not have its onset in service, and is otherwise unrelated to her active service or to any service-connected disability.

3.  The weight of the credible and probative evidence of record indicates that the Veteran's bilateral shoulder disability did not have its onset in service and is otherwise unrelated to her active service.

4.  Prior to May 31, 2014, the Veteran's service-connected allergic rhinitis was not manifested by 50 percent or greater obstruction of the nasal passages on both sides or complete obstruction on one side.

5.  Since May 31, 2014, the Veteran's service-connected allergic rhinitis was not manifested by the presence of nasal polyps.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria to establish service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

3.  The criteria to establish service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  The criteria for a compensable rating prior to May 31, 2014 and to a rating in excess of 10 percent thereafter for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran has received all necessary notifications in correspondence sent in April 2009, May 2010, and August 2010, prior to the subsequent adjudication of the issues on appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  VA has also undertaken extensive and reasonable efforts to attempt to all relevant post-service records, and the Veteran has not identified any outstanding treatment records that have yet to be obtained.

This case was previously remanded for further development in April 2014.   On remand, the AOJ obtained VA treatment records and associated them with the claims file.  VA examinations were conducted in May 2014 by a qualified physician and physician assistant who conducted in-person evaluations of the Veteran.  Both examiners provided adequate medical opinions with sufficient rationale and findings that were consistent with the evidence of record.  While the May 2014 orthopedic examiner did not specifically address the relationship between the Veteran's bilateral hip disorder and her low back disorder, because service connection for a low back disorder is denied, service connection for a bilateral hip disorder as secondary to a low back disorder must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The examiner's failure to address this specific question is therefore harmless, and the Board finds that the May 2014 examinations are adequate to address the issues decided herein.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  A supplemental statement of the case was issued in September 2014.  The Board finds that there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's September 2011 Board hearing testimony is of record.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II. Relevant Laws and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013)

In making all determinations, the Board must fully weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Generally, a lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if 
(1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 
492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Low Back and Bilateral Hip Disorders

The Veteran contends that she has a low back disability with associated bilateral hip pain that is related to her active duty service.  She has indicated that her bilateral hip pain is secondary to her low back disability.  The Veteran submitted a statement in November 2010 indicating that her back pain and other disabilities make it hard for her to maintain her work and home duties.  The Veteran testified in September 2011 that she injured her arm, shoulder, back, and hips when she fell in 2000 while working in an infirmary after her separation from service.  Board Hearing Tr. 4.  She reported that she did not have any injuries to her low back or hips while in service.  Id. at 4-5.  

The Veteran's service treatment records show that in March 1980 she was treated for back pain and muscle strain.  The examiner noted that there was full range of motion, no spasm, and no tightness.  There was discomfort to palpation along the left paraspinous muscle area of the lumbar region.  The Veteran was diagnosed with mild muscle strain.  In December 1980, she was treated for back and left shoulder pain secondary to a fall.  She was diagnosed with pain due to trauma.  The Veteran also was treated for back pain in March 1983.  In March 1984, the Veteran reported pain in the left side of her hip/flank.  At a May 1985 physical examination, the Veteran was noted to have normal spine and extremities, except for a left small finger deformity.

The Veteran's private treatment records show that she was treated for low back pain that was muscular in origin in September 1998.

Since 2000, VA treatment records show numerous complaints of lower back pain, often accompanied by radiating pain into the hips and lower extremities.  In July, August, and September 2000, the Veteran was treated for lower back pain radiating to the left lower extremity.  In October 2000, the Veteran reported having an on-the-job back injury in July 2000 while working in the linen room which caused occasional back and left hip pain.  She was diagnosed with low back pain and left trochanter bursitis.  In December 2000, the Veteran reported episodic low back pain which radiated into the left hip since a work-related accident in July 2000.  In April 2001, the Veteran was found to have low back pain with history suggestive of sciatica in remission.  

The Veteran reported in September 2007 having lower back pain for years since 2000, when she fell picking up a heavy bag of linens.  X-rays showed a transitional lumbosacral vertebra with no other abnormalities.  In October 2007 she reported that her chronic lower back pain was exacerbated by her job duties and that she had pain in the bilateral hips.  Treatment records show continued problems with low back pain, muscle spasms, radiating hip pain, and trouble sleeping at night due to pain throughout 2007 to 2014.  February 2014 X-rays showed mild sclerosis and lucency around the bilateral sacroiliac joints, which could reflect degenerative change.  An October 2014 note from the Veteran's nurse practitioner states that she has chronic low back pain and hip pain. 

In April 2009, the Veteran's physician noted that she had been asked to write a letter regarding the claim for service connection but that she had "no evidence to support that these conditions are service related as I have documented that her back pain started after picking laundry in 2000."  The physician also stated that she could not connect the bilateral shoulder condition to service based on what records she had available and with the medical knowledge she had regarding the Veteran's status.

At an April 2010 VA examination, the Veteran reported that she strained her back in 1999 or 2000 lifting a container of wet linens while working as a housekeeper at the Columbia VA Medical Center.  She reported no problems with her back prior to service and no other injuries since discharge.  She stated that the pain radiates to her bilateral hips and occasionally makes it difficult to walk.  The examiner diagnosed her with sacroiliac degenerative joint disease and lumbosacral strain and stated that the service treatment records showed no complaints of back pain or injury during military.  

The Veteran's primary care physician submitted a letter in July 2010.  The physician discussed the Veteran's in-service treatment for back pain/strain and her current treatment for arthritic changes in her lumbar spine.  She wrote that recent 
X-rays showed progression of arthritic changes in the preceding three years due to exacerbations of pre-existing back pain/strain and that since 2007 there had been no acute injuries which would account for those changes.  She wrote that the Veteran's increasing pain and decreasing functional capacity have progressed at a steady rate since 1979 and that "her complaints have remained constant and recurring since her discharge from active duty."

The Veteran also underwent a VA examination in May 2014 with an examiner who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having chronic back pain for years which had gotten progressively worse and constant bilateral hip pain which started in 2000.  The examiner noted that the Veteran's service treatment records showed treatment for mild lower back muscle strain in 1980 which was treated and resolved.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, lumbar strain, and hip strain.  She opined that the Veteran's current disability was less likely than not incurred in or caused by an in-service injury or event, explaining that the Veteran's 1980 lower back lumbar strain was an acute injury that was adequately treated and resolved, and that she had no complaints of lower back pain until 1998 when she was diagnosed with lower back pain, muscular in origin.  The next mention of back pain was in 2000, when she complained of lower back pain on a regular basis after experiencing an accident.  The examiner also stated that the Veteran had no service-connected disability that could cause or aggravate a bilateral hip disorder.

The evidence of record clearly establishes that the Veteran has a current low back disability.  She has been found on multiple occasions to have degenerative changes in her spine, and the VA examiners diagnosed her with degenerative joint disease/arthritis, lumbosacral strain, and hip strain.  The record also indicates that the Veteran did have treatment related to her back in service.  The Veteran complained of back pain on several occasions, including due to a fall in December 1980.  The remaining element necessary for establish service connection for a back or hip disability is whether the Veteran's current diagnoses are related to an injury during service.  Unfortunately, after reviewing all of the evidence of record, the Board finds that this "nexus" requirement has not been satisfied.  See Shedden, 
381 F.3d at 1167.

The Board notes that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, which is listed as a "chronic" disease.  38 C.F.R. § 3.309(a).  Without evidence that such arthritis was present within one year of separation from service, service connection cannot be granted on a presumptive basis.  The Veteran was not found to have arthritis during service, and the earliest X-ray evidence of arthritis is from many years after her separation from service in 1985.

Chronicity of the condition since service is also not indicated by the evidence of record.  A lumbar spine disorder was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  Although the service treatment records show complaints involving the low back, the manifestation of temporary, acute joint or muscle pain during service does not permit service connection for a finding of arthritis established at a later date per 38 C.F.R. § 3.303(b).

The Board acknowledges that the Veteran's treating physician submitted a letter in July 2010 which stated that the Veteran had steady progression of her back disability since 1979 to the present, and that her back complaints were "constant and recurring since her discharge from active duty."  This medical opinion is not, however, supported by the evidence of record.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The July 2010 physician's letter does not make any acknowledgement of the Veteran's on-the-job accident in 2000, which, on many occasions, including in her own testimony at the September 2011 Board hearing, is the event which started her current chronic back pain.  
See Board Hearing Tr. 3-4.  As such, this opinion has a faulty factual premise and is given no weight.  Additionally, there are no medical records indicating that the Veteran had progressive back pain from 1985 to 2000, nor has the Veteran ever asserted in her treatment records or in statements made to VA, that her chronic back and hip pain began prior to the year 2000, or, at earliest, 1998.

The Veteran has also not asserted that she believes her back and hip disorders to be related to any specific event in service.  At the September 2011 Board hearing, she stated that she did not know if she hurt her back and hips in service, but that she had primarily hurt her back and hips during the accident at work in 2000.  Id. at 4-5.  Service connection may only be granted for disabilities related to an event or injury incurred during active duty service.  As the medical evidence of record and the Veteran's own testimony clearly establish that her back and hip disabilities were incurred many years after her separation from active duty service, service connection cannot be granted.

The weight of the competent and probative medical evidence of record fails to establish a link between the Veteran's current back and hip disorders and any event or injury during service.  Competent medical evidence, including the opinion of the May 2014 VA examiner, shows that the Veteran's current back and hip disabilities are not related to any event or injury during service.  The May 2014 examiner discussed the Veteran's in-service injuries, but found that these were acute injuries that were adequately treated and resolved with no residuals or sequelae.  The Veteran's May 1985 physical examination found her to have a normal spine and extremities.  The medical records clearly show that other than a complaint of back pain in 1998, noted to be muscular in origin, the Veteran's chronic back and hip pain did not begin until 2000, approximately 15 years after her separation from service, and this pain has clearly been attributed to injury sustained in a fall at work at that time. 

The Board also notes that the Veteran has asserted that her bilateral hip disorder is secondary to her back disorder.  The Board finds that this is very clearly supported by the medical evidence of record, as numerous treating medical providers have related her hip pain as being radiating pain from the primary back injury.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this case, however, the Board has found that the evidence does not support a finding that service connection for a low back disorder is warranted.  The only disability the Veteran is currently service connected for is allergic rhinitis, and there is no indication in the record that this has caused or aggravated, in any way, the Veteran's bilateral hip disability.  As the underlying disability of a low back disorder is not service connected, service connection for a bilateral hip disability on a secondary basis must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

In sum, the weight of the competent, probative medical evidence weighs against the claims of entitlement to service connection for low back and bilateral hip disorders, and neither the Veteran nor her representative has presented or identified any additional, contrary medical evidence or opinion, i.e., one that supports a finding that there exists a nexus between the Veteran's current low back and bilateral hip disorders and her service.  The preponderance of the evidence is therefore against the claims of entitlement to service connection for a low back disorder and a bilateral hip disorder.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Bilateral Shoulder Disorder

The Veteran contends that she has a bilateral shoulder disorder that had its onset during or is otherwise related to her active duty service.  The Veteran testified in September 2011 that she injured her shoulders in service from firing rifles at the rifle range.  Board Hearing Tr. 6.

The Veteran's service treatment records show that in December 1980 she was treated for back and left shoulder pain secondary to a fall.  Physical examination found tenderness over the lateral portion of the clavicle, with no palpable deformity and full range of motion, and she was diagnosed with pain due to trauma.  A December 1980 X-ray to rule out fracture or dislocation of the left shoulder showed no significant abnormality.  In January 1982, she reported injury to her right arm and shoulder after falling.  X-rays showed normal right elbow and her diagnosis was "bruised."  At a May 1985 physical examination, the Veteran was noted to have normal upper extremities, except for a left small finger deformity.

The Veteran's VA and private treatment records are silent for any complaints or treatment related to the bilateral shoulders.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that she could not recall any specific injury to her shoulders during service and that she went to sick call on multiple occasions for bilateral shoulder pain.  The examiner stated that the service treatment records showed no evidence of any shoulder injury or complaints during military service, and therefore her current bilateral shoulder strain was not related to military service.

At a May 2014 VA examination, the Veteran reported having intermittent shoulder pain which was worse in cold weather.  She was unable to lift and carry her grandson, but continued to work full time despite the pain.  The examiner discussed the Veteran's history of sustaining a fall in service, when she struck her left shoulder and was diagnosed with musculoskeletal pain.  It was also noted that the Veteran fell again in 1982 and struck her right arm and shoulder.  The examiner noted that the record was silent for diagnosis or treatment of any shoulder condition from the time of separation from service until 2007.  The examiner diagnosed the Veteran with shoulder strain and opined that it was less likely than not incurred in or caused by service.  She explained that the Veteran had one incidence of a fall resulting in musculoskeletal pain of the left shoulder in service, but that this was an acute injury that was adequately treated and resolved.  She also noted that the 1982 in-service fall was diagnosed as a bruise which was treated and resolved without residuals.  There was no further treatment for a shoulder condition in service, and the Veteran's should strain in service was adequately treated and resolved without recurrence.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a bilateral shoulder disorder.  While the medical evidence of record establishes that the Veteran has a current diagnosis, that of shoulder strain, and the service treatment records show that she did receive treatment for injuries to the right and left shoulders, there is no evidence which links the current disorder to any in-service event or injury.  See Shedden, 381 F.3d at 1167.

The May 2014 VA examiner performed in-person examinations of the Veteran and provided adequate opinions regarding the etiology of the Veteran's bilateral shoulder disability.  The examiner discussed the Veteran's medical history, including her in-service shoulder injuries, but found that these injuries were adequately treated at the time and resolved with no further recurrence and therefore were not related to the Veteran's current shoulder disorder.  

There are no competent, conflicting medical opinions regarding the relationship of the Veteran's current shoulder disorder to service.  The Veteran, as a lay person, is not competent to provide an opinion establishing a relationship between her current shoulder disorder and service.  She is competent to testify as to her observations of her own symptoms and experiences.  See Jandreau, 492 F.3d at 1376-77.  The Veteran testified at the September 2011 Board hearing that she believed her shoulder pain could be related to strain from firing rifles in service.  Board Hearting Tr. 6.  She did not, however, allege that any actual treated or chronic injury resulted from firing rifles, and there is no indication in the Veteran's service treatment records that the Veteran sought any medical attention for a shoulder injury related to firing rifles.  The Veteran also did not assert any injury related to firing rifles in service at the May 2014 examination.  Nevertheless, the Board acknowledges that the Veteran is competent to state that she had shoulder pain after firing rifles in service.  However, to connect any injury from firing rifles or from falling in service to the current diagnosis of shoulder strain requires medical expertise that the Veteran does not possess.  The opinion of the May 2014 VA examiner, who has specialized medical training, is therefore found to be more probative than the lay assertions of the Veteran regarding whether the current bilateral shoulder disability is related to service.

There is also no evidence of a continuity of symptomatology for a bilateral shoulder disability since service.  The Veteran has not asserted that her shoulder pain was continuous since service, and there is no evidence in her medical treatment records of continuing treatment for shoulder pain.  There is no competent medical evidence that establishes a causal connection between the Veteran's current bilateral shoulder disorder and her military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral shoulder disorder.  The benefit of the doubt rule is therefore not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


V. Allergic Rhinitis

The Veteran believes her service-connected allergic rhinitis warrants a compensable initial rating and a rating higher than 10 percent since May 31, 2014.  At the September 2011 Board hearing, she testified that she takes medication for her sinuses every day and that she is allergic to dust and smoke.  Board Hearing Tr. 9.  She stated that her condition becomes worse in the afternoon and at night and that she does not have any ongoing treatment for the disorder.  Id. at 10-11.  She also stated that it did not affect her ability to work.  Id. at 12.

The Veteran's VA treatment records show regular notations for allergic rhinitis since April 2001.  In October 2001, it was noted that the Veteran had chronic allergies which required medication.  In March 2007, she was noted to have seasonal allergies and was taking over the counter medication for them.  In April 2009, the Veteran reported a "flare up" of her allergies and cold, with a cough with yellow sputum, runny hose, head congestion, and headaches.  The Veteran was diagnosed with a viral syndrome.  Later in April the Veteran reported continued trouble with her allergies.  In August 2009, she presented with head congestion, post nasal drip, a sore throat, and a productive cough.  In November 2013, the Veteran presented with draining, itchy eyes, nocturnal cough, and congestion.  She denied any fever, chills, facial pain, or headache.  She was diagnosed with allergic rhinitis.  In December 2013, the Veteran was treated for sinusitis with drainage and cough that had lasted for three days and was diagnosed with acute bronchitis.

The Veteran was afforded a VA examination in April 2010.  She reported a history of allergic rhinitis since her time in the service.  She stated that her symptoms occurred year round, but were worse in the spring due to pollen, and that she had sneezing, nonpurulent rhinorrhea, and throat hoarseness.  She denied any difficulty breathing, fever, or night sweats.  She was taking medication once daily.  Physical examination showed swollen turbinates bilaterally and boggy nasal mucosa.  The tonsils were mildly enlarged with no evidence of nasal obstruction or polyps.  She was diagnosed with allergic rhinitis.

In May 2014, the Veteran attended an additional VA examination.  The Veteran reported that she was allergic to dust, smoke, and strong perfume, and that they triggered a reaction that caused coughing, runny eyes, and runny nose.  She took medication with intermittent benefit, and as a result her activities of daily living were not affected.  She reported that she worked as a food service worker at a school and was not prevented from working due to her disability.  She stated that during episodes of sneezing and runny nose she has to avoid food handling, but that this does not happen often.  On physical examination, the examiner found obstruction of the nasal passage due to rhinitis and permanent hypertrophy of the nasal turbinates, but no nasal polyps, granulomatous conditions, or complete obstruction.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation, the maximum rating, is assigned when there are polyps as well.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's allergic rhinitis does not warrant any higher ratings that those currently assigned.  

The Veteran's allergic rhinitis is manifested primarily by nasal congestion, coughing, and nasal drainage, with flare-ups occurring when exposed to irritants such as smoke or dust.  The Veteran does not receive regular treatment for the condition, although she does take medication for allergies daily.  In order to receive a compensable rating for allergic rhinitis, there must be obstruction greater than 
50 percent of the nasal passage on both sides or complete obstruction on one side.  At the Veteran's April 2010 VA examination, no nasal obstruction was found, and the Veteran's VA treatment records do not indicate that she was ever found to have any nasal obstruction.  While the Veteran has reported having frequent congestion, there is no evidence indicating that she had obstruction that was greater than 
50 percent on both sides or complete obstruction on one side.  Without any medical evidence of nasal obstruction, a 10 percent rating for allergic rhinitis prior to May 31, 2014 is not warranted.  Id.

At the May 2014 VA examination, the examiner found that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but did not have complete obstruction of either side or any nasal polyps.  The presence of obstruction of the nasal passages indicates that since May 31, 2014, a rating of 
10 percent was warranted.  Id.  Without evidence of nasal polyps, however, no rating higher than 10 percent can be assigned.  Id.

The Board has considered whether other diagnostic codes are applicable to the Veteran's allergic rhinitis with deviated septum during the appeal period.  Diagnostic Code 6502 also provides for a 10 percent rating for a deviated septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).  These criteria do not provide for ratings higher than those assigned; moreover, as the criteria are the same as the criteria for a 10 percent rating under Diagnostic Code 6522, the Board finds that it would be pyramiding to assign separate ratings under these two diagnostic codes.  See 38 C.F.R. § 4.14 (2014).  Based on the Veteran's diagnosis and symptomatology, the Board finds that the Veteran's allergic rhinitis is appropriately evaluated under Diagnostic Code 6522.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) (2014), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
573 F.3d 1366 (Fed. Cir. 2009).

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's allergic rhinitis with deviated septum.  She has described symptomatology involving congestion, coughing, and nasal draining.  Diagnostic Code 6522 specifically contemplates nasal obstruction, which is the underlying cause associated with congestion and its typical, expected resulting symptoms of nasal drainage and coughing due to drainage.  There is no evidence of any significant symptomatology outside that which would be encompassed by the criterion of nasal obstruction, and no evidence that the Veteran has ever been hospitalized or missed work due to her symptoms.

The Board has also considered the holding in Johnson v. McDonald, 762 F.3d 1362 (2014) regarding whether there is any additional functional impairment caused by the collective impact of her service-connected disabilities.  However, as the Veteran is only service connected for allergic rhinitis, this holding does not currently apply.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .

In sum, the Board finds the evidence does not support a finding that a compensable initial rating prior to May 31, 2014 or to a rating in excess of 10 percent since May 31, 2014 is warranted.  The Board has again considered the benefit of the doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder, is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to an initial compensable rating for service-connected allergic rhinitis prior to May 31, 2014 and to a rating in excess of 10 percent thereafter is denied.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


